DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the status of application 14/336,678 in paragraph 0001 needs to be updated.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 71, 72, 81-84, 88 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mioduski et al (2005/0015125).
 	Referring to claims 71 and 84, Mioduski et al teaches a system, comprising: 
an energy generator (2) (paragraph 0033; Figures 1); an energy delivery device (11) including one or more electrodes (36A and 36B) coupled to the energy generator (paragraphs 0033 and 0039; Figures 1 and 3); a temperature sensor (29) coupled to the energy delivery device (paragraph 0036; Figure 3); and a controller (5 containing 40) coupled to the energy generator and the temperature sensor; wherein the controller is configured to preclude activation of the energy generator when an output from the temperature sensor indicative of temperature is not within a predetermined range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

	Referring to claim 72, Mioduski et al teaches wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

 	Referring to claim 81, Mioduski et al teaches wherein the temperature sensor (29) is directly coupled to a non-insulated region of one of the one or more electrodes (paragraph 0053).  

 	Referring to claim 82, Mioduski et al teaches wherein the system is further configured to deliver energy via the one or more electrodes in a bipolar configuration (paragraph 0052-0053; Figure 3).

Referring to claim 83, Mioduski et al teaches wherein the energy generator is configured to deliver radiofrequency energy to the one or more electrodes (paragraph 0052-0053; Figure 3).  

	Referring to claims 88 and 90, Mioduski et al teaches a system, comprising: an energy generator (2) (paragraph 0033; Figures 1); an energy delivery device (11) including one or more electrodes (36A and 36B) coupled to the energy generator (paragraphs 0033 and 0039; Figures 1 and 3); a temperature sensor (29) coupled to at least one of the one or more electrodes (paragraph 0036; Figure 3); and a controller  (5 containing 40) coupled to the energy generator and the temperature sensor; wherein the controller is configured such that, before initiation of energy delivery from the energy generator and in response to a request for activation of the energy generator to deliver energy to the energy delivery device, the controller:5Application No.: 16/253,519 Attorney Docket No. 11710-0031-03000permits activation of the energy generator when a sensed temperature is within a predetermined range; and causes display of an error if the sensed temperature is outside of the predetermined range and wherein the controller is configured to preclude activation of the energy generator if the sensed temperature is outside of the predetermined range (paragraphs 0035, 0039, 0057-0059, 0062, 0078-0081; Figures 1-6).

 	Claims 71, 72, 82-84, 88 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koenig et al (6,139,546).
  	Referring to claims 71 and 84, Koenig et al teaches a system, comprising: 


	Referring to claim 72, Koenig et al teaches a first indicator, wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (Col. 17, lines 5-15 and Col. 19, lines 55-65).    

 	Referring to claim 82, Koenig et al teaches wherein the system is further configured to deliver energy via the one or more electrodes in a bipolar configuration (Col. 16, lines 33-54).

Referring to claim 83, Koenig et al teaches wherein the energy generator is configured to deliver radiofrequency energy to the one or more electrodes (Col. 7, lines 8-10 and Col. 16, lines 33-54).

 	Referring to claims 88 and 90, Koenig et al teaches a system, comprising: an energy generator (100) (Col. 6, lines 63-67; Figure 1A);  an energy delivery device (108) .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73, 76, 77, 79, 85, 86 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) as applied to the claims above, and further in view of Ladd et al (5,584,830).
Referring to claims 73, 85 and 89, it is noted that Koenig et al fails to expressly teach a specific temperature range of 15 °C to 30 °C. Ladd, however, discloses a similar electrosurgical ablation device including measuring a temperature at a temperature sensor mounted on a treatment device to detect an error condition, wherein the temperature is within a range of body temperature - 37 °C (Col. 8, lines 43-62). A range of temperatures around 37 °C would obviously include "about 30 °C." It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the energy delivery system of the modified Koenig reference with the temperature range of Ladd to inform the surgeon of a thermocouple malfunction prior to energy delivery.	

Referring to claims 76 and 86, Koenig et al teaches sensing impedance of tissue via the one or more electrodes and a controller configured to cause the indicator to provide indication of test failures (Col. 19, lines 55-65), however fails to teach wherein the controller is configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level.  Ladd et al teaches an analogous electrosurgical system including a controller (60) configured to sense 

 	Referring to claim 77, Koenig et al teaches a first indicator, wherein the controller is further configured to cause the first indicator to provide a first indication when the output is not within the range (Col. 17, lines 5-15 and Col. 19, lines 55-65).  Koenig et al teaches that an indicator (error message) occurs when the sensed impedance is above the predetermined impedance level (Col. 19, lines 55-65), however is silent with regard to the specifics of the error messages.  Koenig et al specifically teaches running various self-tests to make sure all aspects of the system are operational before the procedure begins (Col. 19, lines 55-65).  Ladd et al teaches a controller that is configured to provide a second indication when the sensed impedance is above the predetermined impedance level (Col. 5, lines 47-53).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller, as taught by the modified Koenig reference, configured to preclude activation of the energy generator when the sensed impedance is above a predetermined impedance level, as taught by Ladd et al, in order to ensure patient safety.  

.

Claims 73, 85 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mioduski et al (2005/0015125) as applied to the claims above, and further in view of Ladd et al (5,584,830).
 	Referring to claims 73, 85 and 89, it is noted that Mioduski et al fails to expressly teach a specific temperature range of 15 °C to 30 °C. Ladd, however, discloses a similar electrosurgical ablation device including measuring a temperature at a temperature sensor mounted on a treatment device to detect an error condition, wherein the temperature is within a range of body temperature - 37 °C (Col. 8, lines 43-62). A range of temperatures around 37 °C would obviously include "about 30 °C." It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the energy delivery system of the modified Koenig reference with the temperature range of Ladd to inform the surgeon of a thermocouple malfunction prior to energy delivery.

Claims 74, 75 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) as applied to the claims above, and further in view of Eggers et al (2003/0225401).
 	Referring to claim 74, Koenig et al teaches a user interface (front of 100 including display 102) that displays relevant parameters (Col. 7, lines 4-5) that is connected to the 

 	Referring to claim 75, Koenig et al fails to teach an audible signal generator.  Eggers teaches an analogous system, as shown in Figure 1, that includes an audible signal generator, wherein the controller is configured to activate the audible signal generator when the system ready indicator is emitting the second color (paragraph 0067).  It would have been obvious to one of ordinary skill in the art at the time that the 

 	Referring to claim 80, Koenig teaches a user interface (front of 100 including display 102) with indicators (Col. 7, lines 4-5 and 62-67 and Col. 8, lines 1 -5), however fails to teach an energy delivery element indicator disposed on the user interface, the energy delivery element indicator comprising a graphical representation of at least a portion of the energy delivery device.  Eggers et al teaches an analogous system with an energy delivery element indicator disposed on the user interface, the energy delivery element indicator comprising a graphical representation (96, 98, 100 and 102) of at least a portion of the energy delivery device (paragraph 0065; Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user interface, taught by Koenig et al, to include an energy delivery device indicator comprising a graphical, as taught by Eggers et al, in order to provide feedback to the user about the energy delivery device (paragraph 0065).

 	Claims 78 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig et al (6,139,546) and Ladd et al (5,584,830) as applied to claims 76 and 86 above, and further in view of Qin et al (2002/0198519).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794